Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 1 of 31 PAGEID #: 1234




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 KARL FUGATE,                                                     Case No. 1:19-cv-30

               Plaintiff,                                         McFarland, J.
                                                                  Bowman, M.J.
        v.


 RONALD ERDOS, et al.,

               Defendants.


                            REPORT AND RECOMMENDATION

        Plaintiff, presently incarcerated at the Ohio State Penitentiary (“OSP”), filed a civil

 rights complaint against officials at the institution at which he was previously incarcerated,

 Southern Ohio Correctional Facility (“SOCF”). The parties have filed cross-motions for

 summary judgment that have been referred to the undersigned magistrate judge pursuant

 to local practice. For the following reasons, I recommend that Plaintiff’s motion be denied,

 that the cross-motion of Defendant Erdos also be denied, and that a separate cross-

 motion filed jointly by four Defendants be granted in part and denied in part.

        I.     Background

        SOCF is a maximum security prison located in Lucasville, Ohio. During his

 incarceration there, Plaintiff assaulted a fellow inmate and later, a correctional officer. He

 complains that the Defendants violated his constitutional rights in retribution for Plaintiff’s

 assault on staff. Specifically, he alleges that after he assaulted the officer, multiple

 officers transported him to a room inside the SOCF infirmary where no cameras were

 present and used excessive force in violation of the Eighth Amendment. Plaintiff was
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 2 of 31 PAGEID #: 1235




 transported by squad to the Ohio State University Emergency Room at the direction of

 SOCF medical staff on the date in question. Following his return to SOCF, Plaintiff was

 confined to a “slammer cell” and strip searched 3 times per day for 30 days pursuant to

 the order of Warden Erdos. He alleges that the thrice-daily strip searches violated the

 Fourth and Eighth Amendments.

         Upon initial screening of Plaintiff’s complaint, the undersigned filed a Report and

 Recommendation (“R&R”) that recommended the dismissal with prejudice of several

 claims, including claims against the identified Defendants for monetary damages in their

 official capacities. However, the same R&R, subsequently adopted as the opinion of the

 Court, allowed Plaintiff’s Eighth Amendment claims against Defendants Fri, McCoy, Felts

 and Eshem1 and the Fourth and Eighth Amendment claims against Defendant Erdos to

 proceed. (Docs. 4, 7). The Court later denied Defendants’ motions to dismiss all claims,

 clarifying that the referenced claims could proceed against all five Defendants for

 monetary damages in their individual capacities.2 (Docs. 34, 37). Following discovery,

 the parties filed cross-motions for summary judgment.

         II.     Summary Judgment Standard and the Record Herein

         Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

 “if the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” A dispute is “genuine” when “the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A court must view the


 1
  Defendant Eshem is no longer employed by ODRC.
 2
  The Court granted Defendants’ motion to dismiss without prejudice a claim seeking to prevent “ODRC
 from ever sending him back to SOCF,” “insofar as Plaintiff has agreed to voluntarily dismiss those claims
 without prejudice and has amended his complaint to do so.” (Doc. 34 at 8).

                                                    2
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 3 of 31 PAGEID #: 1236




 evidence and draw all reasonable inferences in favor of the nonmoving party. Matsushita

 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The moving party has

 the burden of showing an absence of evidence to support the non-moving party’s case.

 Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

         Rule 56(c) states that parties must cite to “particular parts of materials in the record,

 including depositions, documents…affidavits or declarations, stipulations…, admissions,

 interrogatory answers, or other materials” or alternatively by showing that the adverse

 party “cannot produce admissible evidence to support the fact.” This Court must consider

 the cited materials, but “may” consider any other materials in the record.3 Rule 56(c)(3).

 Once the moving party has met its burden of production, the non-moving party cannot

 rest on his pleadings, but must present significant probative evidence in support of his

 complaint to defeat the motion for summary judgment. Anderson v. Liberty Lobby, Inc.,

 477 U.S. at 248-49. The mere existence of a scintilla of evidence to support the non-

 moving party’s position will be insufficient; the evidence must be sufficient for a jury to

 reasonably find in favor of the nonmoving party. Id. at 252.

         Where both parties have moved for summary judgment, the Rule 56 standard

 remains the same. Thus, in evaluating Plaintiff’s pending motion, the Court will construe

 any factual disputes in favor of the Defendants. By contrast, in evaluating whether

 Defendants should prevail on their cross-motions for summary judgment, the Court has



 3
  In this case, the undersigned has considered portions of Plaintiff’s deposition testimony not cited by either
 party. (Doc. 78-1). Defendants attached part of the deposition in their responses in opposition to Plaintiff’s
 motion and as an exhibit in favor of their cross-motions. (See, e.g., Doc. 63-16). However, the referenced
 pages stopped short of any testimony related to the central claims in this case. Defendants did not file the
 full transcript as required by Local Rule 5.4 until ordered to do so. Given Plaintiff’s frequent complaints that
 he is not permitted to retain legal documents relevant to this case in his cell, and Defendant’s assertion of
 allegedly “uncontested” facts, the undersigned reviewed the full deposition in the interests of justice and
 under Rule 56(c)(3).

                                                        3
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 4 of 31 PAGEID #: 1237




 drawn all reasonable inferences in Plaintiff’s favor.                     The following findings of fact

 distinguish between the differing parties’ versions of material facts.

         III.     Findings of Fact4

         The events in question began on January 17, 2017, when Plaintiff was transported

 in full restraints from his cell5 to a Rules Infraction Board (“RIB”) room for a hearing related

 to an assault on another inmate. Plaintiff testified that prior to reaching the hearing room,

 he had formulated a plan to assault a hearing officer, C/O Anderson, with whom he had

 a conflict. (Doc. 63-16, Plaintiff’s Depo. at 6-7). During the hearing, Plaintiff surreptitiously

 slipped out of one handcuff, although the cuffs remained attached to one wrist.

         Plaintiff wanted to be transferred away from SOCF. He hoped that the RIB would

 increase his security classification, which would earn him a transfer to the Ohio State

 Penitentiary (“OSP”).6 (Doc. 66-3 at ¶3). Plaintiff was “visibly upset” when told that his

 security classification would not change and that he would remain at SOCF. (Doc. 63-6

 at ¶3). After that disposition and while seated across from C/O Anderson, Plaintiff rose

 up and struck Anderson with a piece of metal later determined to be a sharpened piece

 of battery casing.7 (Doc. 78-1 at 64). Plaintiff was motivated by Anderson’s long-standing

 “harassment.” (Doc. 78-1 at 36). According to a contemporaneous report by Anderson,

 the attack resulted in “a small (one-inch) laceration” to his cheek that required medical


 4
  Defense counsel has attached identical exhibits to the two responses to Plaintiff’s motion for summary
 judgment and to the separate cross-motions for summary judgment filed by the different Defendants. (See
 Docs. 60, 61, 62, 63). For the convenience of the Court, the undersigned primarily references the exhibits
 attached to the motion filed by Eshem, Felts, Fri and McCoy.
 5
  Plaintiff’s cell location prior to the January 17 incident is not identified in the record, but it does not appear
 to have been within the J1 segregated housing unit. (See Doc. 63-4 at ¶5, stating that “[a]fter the incident,
 per policy, he was taken to J1.”).
 6
  OSP is Ohio’s highest-level security institution. (Doc. 63-4 at ¶12).
 7
  The declarations and unsworn accounts of several witnesses, including Anderson, state that Anderson
 was struck with the ratchet of the handcuff attached to Plaintiff’s wrist. (Doc. 63-3 at 55; see also Doc. 63-
 6 at ¶4; Doc. 63-7 at ¶4). Plaintiff admits he used the battery casing. (See Doc. 63-9 at ¶8). .

                                                         4
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 5 of 31 PAGEID #: 1238




 attention. (Doc. 63-3 at 12).

         Officers activated the “man-down” alarm and two officers, Defendants Fri and

 McCoy, immediately tackled Plaintiff to the ground and delivered several closed-fist

 strikes to his face. (Doc. 63-6 at ¶6; Doc. 63-7 at ¶6; see also Doc. 63-16 at 9). Plaintiff

 testified that Fri and McCoy stopped after noticing a nearby camera. Defendants assert

 that they punched Plaintiff because Plaintiff continued swinging his arms and resisting.

 (Compare Doc. 63-16 at 10-11 (Plaintiff’s testimony denying resistance) with Doc. 66-3

 at ¶¶ 5-7; Doc. 63-6 at ¶¶5-6; Doc. 63-7 at ¶¶5-7). After re-securing Plaintiff, Fri and

 McCoy escorted Plaintiff from the hearing room to a holding cell. Plaintiff testified that C/O

 Fri tried to break his arm during the escort and that Sargent Felts explicitly instructed Fri

 to do so when they reached the holding cell. (See Doc. 63-16 at 14), However, Fri avers

 that he “only used techniques I was trained to use for non-compliant inmates during an

 escort.” (Doc. 63-6 at ¶ 7). After a short stop at the holding cell, Defendants Fri and

 McCoy were relieved of their control of Plaintiff. (Doc. 63-6 at ¶7; Doc. 63-7 at ¶8).

         Defendant Felts and Sargent Bear, along with Defendant Lt. Eshem, resumed

 control of Plaintiff en route to the infirmary. (Doc. 63-9 at ¶9). Just before reaching the

 infirmary, Plaintiff turned his head “to ask Felts something” and Felts responded by

 spraying Plaintiff with a chemical agent in the face. (Doc. 63-16 at 20-21). Defendant

 Felts’ account differs. He attests that he used the chemical agent only after “notic[ing]

 that Plaintiff was bleeding from his mouth” and hearing “a hocking sound as if he was

 ready to spit,” followed by a “quick movement.” (Doc. 63-9 at ¶6).8 Plaintiff denies that he



 8
  No other witness noticed bleeding; other accounts state that Plaintiff turned aggressively and quickly
 toward Felts while continuing to resist during the walk to the infirmary. (See, e.g., Doc. 63-3 at 16, 18, 25,
 31, 35). The medical record contains no reference to bleeding near Plaintiff’s mouth.

                                                       5
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 6 of 31 PAGEID #: 1239




 was bleeding and testified he had no real injuries prior to his arrival at the infirmary, other

 than “extreme pain” to his arm and the effects of the chemical agent. (Doc. 78-1 at 15,

 17, 24).

         As a result of the chemical agent, Plaintiff was “blinded” except for “glimpses” of

 correctional officers.9 (Id. at 23). Sgt. Bear departed after being impacted by the spray

 and C/O Charles Ruckel took his place. (Doc. 63-11 at ¶4).10 Felts, Eshem and Ruckel

 then escorted Plaintiff into the infirmary.

         Plaintiff asserts that the Defendants took him to the infirmary to beat him because

 there are no cameras there. Plaintiff testified that the officers put him in a side room and

 “started taking turns punching on me,” beating him until he lost consciousness. (Doc. 78-

 1 at 25-27). However, Defendants Felts and Ruckel state that they merely placed Plaintiff

 in a holding cage located in the infirmary “until he could be seen by medical staff,” (Doc.

 63-9 at ¶7), and that he was subsequently examined by a nurse. (Doc. 66-11 at ¶5).11

 Defendants deny the use of any force in the infirmary. (Doc. 63-9 at ¶7, Felts’ statement

 that “[a]t no time was any force used on Plaintiff while he was in the infirmary.”; Doc. 66-

 11 at ¶5, Ruckel’s statement that “[a]t no time did I observe any guards assault Plaintiff

 in the infirmary.”). A Use of Force (“UOF”) investigatory report contains a statement from

 Lt. Eshem that Plaintiff resisted when he was “being taken out of the cage to see the

 nurse” and that Eshem and Ruckel “had to take control” of his arms at that time. (Doc.




 9
  Plaintiff testified that this symptom continued until he was en route to the hospital, at which time a nurse
 washed his eyes out with water. (Doc. 63-16 at 23, Doc. 78-1 at 40; see also Doc. 63-3 at 3 and 15 (Eshem’s
 UOF statement that decontamination was begun after Plaintiff “was removed from the area” but that Plaintiff
 “was unable to take a shower due to being on a trip”)).
 10
   Neither Bear nor Ruckel were named as defendants.
 11
   Defendants filed a similar Declaration by Defendant Eshem, but that Declaration is unsigned and therefore
 is not considered.

                                                      6
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 7 of 31 PAGEID #: 1240




 63-3 at 3, 10, 35).

        Plaintiff testified to multiple injuries sustained in the alleged assault, including facial

 injuries and a gash to his forehead, an arm injury, a serious injury to his neck, and a

 concussion that made it difficult to remember some details. (See Doc. 78-1 at 43-46, 48).

 A Medical Examination Report (“MER”) by an unidentified examining nurse found an

 “[a]brasion present to forehead.       Laceration to right lateral brow.      Edema and pink

 discoloration present on right ear and left lateral orbit.” (63-3 at 4). The nurse contacted

 the physician for follow-up. Upon his examination, the physician, “ALP Conley,” directed

 Plaintiff to be transported to the Ohio State University ER by ambulance. (Doc. 3 at 16;

 see also Doc. 63-3 at 8).

        After his return to SOCF from the hospital, Plaintiff was placed in a segregated

 housing area identified as J1. Erdos attests that “J1 is where inmates are housed who

 have committed the most violent offense[s] until such time it is determined that [they] can

 be safely housed in an open front cell in another extended restrictive housing (ERH) cell

 block.” (Doc. 63-4 at ¶6). All inmates in the J1 unit are “strip-searched every time they

 leave their cell, including when their cells are searched.” (Doc. 66-2 at ¶5). Although there

 is no schedule for searching most inmates in J1, all are subject to “unplanned cell-search

 based on the discretion of security staff.” (Doc. 63-4 at ¶6). Defendant Erdos states that

 “at that time, SOCF had a rash of serious assaults where inmates…had made and used

 home-made weapons” such that he had “previously ordered correctional staff to conduct

 more cell searches” throughout SOCF in order to “obtain control of the situation.” (Doc.

 63-4 at ¶4).

        Within the segregated J1 cell block, Plaintiff was placed in a “slammer cell,” a



                                                 7
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 8 of 31 PAGEID #: 1241




 special cell “reserved for inmates deemed particularly dangerous to staff and other

 inmates,” according to Captain Whitman. (Doc. 66-2 at ¶5). There are five such “slammer

 cells” in J1, plus one similar “double cell.” Plaintiff testified that slammer cells are not

 open to the J1 corridor but instead have 2 solid doors with only one small window, and

 an extra set of bars “around the whole unit.” (Doc. 78-1 at 62). Notwithstanding the more

 secure nature of the cells, under a “post order” issued by Defendant Erdos,12 inmates in

 the slammer cells were to be searched during the first two shifts of the day. (Id., Doc. 63-

 4 at ¶7). The twice-daily searches included both a cell search and a strip search of each

 occupant. (Id. at ¶¶5-6).

         Plaintiff’s testimony suggests that he was initially the sole occupant of a slammer

 cell in J1, but that two additional inmates with charges of assault or planned assault on

 staff members soon joined him in adjacent slammer cells. (Doc. 78-1 at 65). Plaintiff

 testified that only the three inmates charged with staff-related incidents were subjected to

 daily strip searches. (Doc. 78-1 at 67). In addition to the referenced post order requiring

 2 daily strip searches of inmates in slammer cells, Defendant Erdos singled out Plaintiff

 to be subjected to a third search on the night shift. In accordance with that order, Plaintiff

 was strip searched 90 times over the next thirty days. (Doc. 63-4 at ¶¶ 8-9). Plaintiff

 testified that searches generally were conducted at the beginning of each shift, around

 6:30 a.m., shortly after 2 p.m., and between 10 p.m. and midnight, though occasionally it

 was “2:00 in the morning.” (Doc. 78-1 at 65, 68-69, 72). He testified that during the strip

 searches, other officers were assigned to search his cell and would “demolish” his




 12
  It is unclear whether the post order was written or verbal; no copy is contained in the record, and there is
 nothing to indicate the date it was entered or rescinded.

                                                      8
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 9 of 31 PAGEID #: 1242




 paperwork. (Doc. 78-1 at 71).

        The daily strip searches ended after 30 days, although Plaintiff remained in the

 same “slammer cell” for an additional one or two months. (Doc. 78-1 at 76). Plaintiff

 testified that “generally people are only left in [the] slammer cell for two weeks, you know,

 because it’s so isolated….” (Doc. 78-1 at 73). After his release from the slammer cell,

 Plaintiff was transferred to a different “near…normal” cell in J1 until his transfer to OSP

 on June 6, 2017. (Doc. 78-1 at 76; Doc. 63-4 at ¶12). No contraband was ever discovered

 in Plaintiff’s cell or on his body during the 90 strip searches conducted during Plaintiff’s

 first thirty days in the slammer cell. (Doc. 63-4 at ¶10).

        IV.    Analysis of Eighth Amendment Excessive Force Claims Against
               Defendants Eshem, Felts, Fri and McCoy

        Plaintiff moved for summary judgment against all Defendants. (Doc. 54).             In

 addition to their response to Plaintiff’s motion, (Doc. 62), Defendants Eshem, Felts, Fri

 and McCoy filed a cross-motion for summary judgment. (Doc. 63).              Plaintiff filed a

 response to the cross-motion, (Doc. 72), to which Defendants filed a reply. (Doc. 75).

 Plaintiff also filed a “final rebuttal” that amounts to an unauthorized sur-reply. (Doc. 79).

 Although Defendants have not moved to strike the sur-reply, the undersigned declines to

 consider it. (See Doc. 35 at 3-4, expressly warning Plaintiff after he filed a similar

 unauthorized sur-reply that “this Court is unlikely to excuse” any future failure to follow

 the “leave of court” procedure required for a sur-reply).

        A. Defendants Eshem, Felts, Fri and McCoy are Entitled to Judgment for Use
           of Force in the RIB Hearing Room and During the Escort

        Defendants acknowledge that Plaintiff’s motion is limited to the force allegedly

 used against Plaintiff after he reached the infirmary. (Doc. 63 at 8). In response to



                                               9
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 10 of 31 PAGEID #: 1243




 Defendants’ cross-motion, Plaintiff confirms that fact, and concedes that no Eighth

 Amendment violation occurred as a result of the use of force in the RIB hearing room or

 during the escort on the way to the infirmary. (See Doc. 72 at 13). Upon initial screening,

 the extent to which Plaintiff was asserting Eighth Amendment claims for events that

 occurred on January 17 prior to Plaintiff reaching the infirmary was unclear. To clarify the

 record, Defendants should be granted partial summary judgment for any use of force that

 occurred either in the RIB hearing room or during the escort to the infirmary.

        B. Defendants Fri and McCoy are Entitled to Judgment for the Alleged Use
           of Force in the Infirmary

        Plaintiff now acknowledges that he may have been mistaken concerning the

 identity of the third officer who allegedly beat him in the infirmary. Although Plaintiff

 identified Fri as the third officer in his deposition, he also testified that his ability to visually

 identify the officers was limited due to the effects of OC spray. All other records confirm

 that neither C/O Fri nor C/O McCoy were present in the infirmary, and the undersigned

 finds that no reasonable jury could conclude to the contrary. Therefore, Defendants Fri

 and McCoy are entitled to summary judgment on all Eighth Amendment claims against

 them. (See Doc. 72 at 13, Plaintiff’s response stating that he “doesn’t object to …dismissal

 of the case against Officer Fri” if the court confirms he was not present).

        C. Defendants Felts and Eshem are not Entitled to Judgment for Any Use of
           Force in the Infirmary

        Multiple issues of fact preclude summary judgment in favor of either Plaintiff or

 Defendants on Plaintiff’s Eighth Amendment claim that Sgt. Felts and Lt. Eshem used

 excessive force against him in the infirmary on January 17, 2017.




                                                  10
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 11 of 31 PAGEID #: 1244




               1. Genuine Issues of Material Fact Concerning the Use of Force

        Plaintiff’s Eighth Amendment claim requires him to satisfy both an objective

 component, showing that the pain inflicted was “sufficiently serious,” and a subjective

 component, which focuses on the state of mind of the prison official. See Williams v.

 Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (citations omitted). It is unnecessary for an

 inmate to prove that he suffered from any significant injury requiring medical attention in

 order to prove the objective component of an Eighth Amendment claim involving cruel

 and unusual punishment, see Wilkins v. Gaddy, 539 U.S. 34, 37 (2010). On the other

 hand, the extent of injury is one factor to be considered in determining whether the

 assertion of force “‘could plausibly have been thought necessary’ in a particular situation.”

 Id., (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). Thus, not “every malevolent

 touch by a prison guard gives rise to a federal cause of action.” Hudson v. McMillian, 503

 U.S. 1, 9 (1992). Ultimately, the critical issue under the Eighth Amendment is not the

 extent of the injury, but rather, ‘whether force was applied in a good-faith effort to maintain

 or restore discipline, or maliciously and sadistically to cause harm.” See Wilkins, 559 U.S.

 at 37 (quoting Hudson v. McMillian, 503 U.S. at 7).

        Defendants argue that Plaintiff’s version of the facts is so conclusively contradicted

 by the record so as to render it a “visible fiction.” See Chappell v. City of Cleveland, 585

 F.2d 901, 906 (6th Cir. 2009). Defendants first point to Felts’ express denial that he

 assaulted Plaintiff in the infirmary, as well as to C/O Ruckel’s statement that he did not

 observe any assault. Defendants urge this Court to conclude that “there is no credible

 evidence that Defendants …assaulted Plaintiff in the infirmary.”           (Doc. 63 at 18).

 Somewhat curiously given that Plaintiff is alleging that the assault occurred after he



                                               11
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 12 of 31 PAGEID #: 1245




 entered the infirmary, Defendants also rely on Plaintiff’s testimony that he “had no injuries

 before going into the infirmary.” (Doc. 63 at 15-16, citing Doc. 78-1 at 24, emphasis

 added).

          Although the Declarations of Felts and Ruckel create an issue of fact sufficient to

 deny Plaintiff’s motion, the evidence falls short of the showing required to award summary

 judgment in Defendants’ favor. In contrast to Felts’ denial of force, Plaintiff testified that

 Defendants put him in a chair and “started taking turns punching on me,” beating him until

 he lost consciousness. (Doc. 78-1 at 25-27). In essence, Defendants ask this Court to

 not only accept Felts’ Declaration, but to reject Plaintiff’s sworn deposition testimony as

 not “credible.” A trial court may not make such credibility assessments on summary

 judgment; rather, all reasonable inferences are to be drawn in favor of the non-moving

 party.

          Plaintiff contrasts his unrebutted testimony that he had no injuries prior to entering

 the infirmary with circumstantial evidence that he had significant injuries upon leaving the

 infirmary. The MER included among the UOF documents provides the following summary

 of physical findings:

          Adult male, alert and oriented, respirations even and unlabored. Pupils
          PERRLA bilaterally, clear speech during encounter, FROM noted to neck
          LROM noted to jaw. Abrasion present to mid forehead. Laceration present
          to right lateral brow. Edema and pink discoloration present above right ear.
          Edema and pink discoloration present to left lateral orbit and top of left
          lateral jaw. Ambulatory to infirmary with steady gait, no complaints of
          dizziness or reported loss of consciousness. FROM noted to extremities
          and digits.

 (Doc. 63-3 at 53). The unidentified nurse documented cleaning and applying steri strips

 to close a laceration to Plaintiff’s brow, vital signs, completing a “neuro check” and full

 body assessment. (Id.) Plaintiff also was given 800 mg of ibuprofen for pain and was

                                               12
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 13 of 31 PAGEID #: 1246




 “offered” ice. The treatment notes do not reflect any decontamination (eye washing) or

 bandaging of Plaintiff’s forehead. However, pictures attached to Plaintiff’s motion for

 summary judgment reflect two large bandages covering most of Plaintiff’s forehead. (See,

 e.g., Doc. 54-1 at 5).

        The MER further reflects that the nurse contacted a physician for “assessment of

 injuries and referral for treatment,” after which Plaintiff was immediately “sent to OSU ER

 by squad per ALP Conley Instruction.” (Id. at 53; see also Doc. 63-3 at 10, 13, 52

 (confirming that Plaintiff was “transferred to the hospital for treatment.”)). Plaintiff testified

 that when the “head doctor” arrived, he “took one look at me” and said “call an

 ambulance.” (Doc. 78-1 at 32).

        The evidence in Plaintiff’s favor includes his deposition testimony, consistent

 statements throughout the UOF investigation and in grievances filed close-in-time to the

 events in question, and the referenced circumstantial evidence of the MER. (Doc. 63-3

 at 1, 28; see also Doc. 3 at 13-20 (grievances)). Plaintiff testified that what was noted as

 an “abrasion” on his forehead was a significant injury caused by either Eshem or Felts

 punching him in the forehead while wearing a ring. (Doc. 78-1 at 27, “[w]hen I looked in

 the mirror at the hospital that ring print was on there in the middle of my forehead.”).

        In their reply, Defendants change course slightly. In lieu of relying on Plaintiff’s

 testimony that he had no injuries prior to entry into the infirmary, they argue that the record

 reflects only “minor injuries” that “were clearly caused by the altercation that occurred in

 the hearing room” when Defendants Fri and McCoy “subdue[d] a violent inmate,

 immediately after Plaintiff admittedly attacked” Anderson. (Doc. 75 at 3). In support of

 this interpretation, Defendants argue that the MER reflects a level of injury that is



                                                13
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 14 of 31 PAGEID #: 1247




 inconsistent with a severe beating. (Doc. 75 at 2). Defendants also suggest that the

 unsworn MER statement that Plaintiff had “no complaints of dizziness or loss of

 consciousness” undermines Plaintiff’s sworn testimony that he lost consciousness. (Id.;

 see generally Doc. 78-1 at 28).13 They point to the fact that the nurse only gave ibuprofen

 as indicative of the “minor” nature of injury, suggesting that the MER and lack of other

 medical records14 “certainly do not support the imaginary beating Plaintiff allegedly

 sustained in the infirmary.” (Doc. 75 at 3).

         Even if this Court were to accept Defendants’ construction of the evidence (which

 would be contrary to Rule 56 standards), the Sixth Circuit has reiterated that an “absence

 of serious injury is … relevant to the Eighth Amendment inquiry, but does not end it.”

 Lockett v. Suardini, 526 F.3d 866, 875 (6th Cir. 2008) (quoting Hudson, 503 U.S. at 7);

 see also generally Burfitt v. Bear, Case No. 1:15-cv-730-SJD-SKB, 2016 WL 4992017

 (S.D. Ohio Aug. 15, 2016) (denying dismissal of Eighth Amendment claim based upon

 allegations of bloody nose, abrasions, bruising and swelling). More importantly,

 Defendants’ attribution of Plaintiff’s injuries to the events in the RIB hearing room is one

 plausible explanation, but not necessarily the most plausible. Other than Felts’ brief

 reference to Plaintiff’s bleeding from the mouth to explain his use of a chemical agent,15

 there is no evidence to indicate that Plaintiff had any visible injury prior to entry into the



 13
   Without putting too fine a point on the issue, the MER does not indicate whether Plaintiff was specifically
 asked about loss of consciousness.
 14
   Plaintiff maintains that Defendants failed to produce all the medical records and pictures he requested,
 including pictures of Plaintiff’s injuries taken in the infirmary before being transported to the hospital and
 following his return. (Doc. 72 at 17; see also, Doc. 48 and Docs. 39, 45). In part for procedural reasons,
 Plaintiff’s attempt to file discovery requests in the record was stricken and his motion to compel was denied.
 (See, e.g., Doc. 29, 51).
 15
   Felts’ statement is contradicted by Plaintiff’s testimony, denying any blood anywhere on his face or other
 injury. (Doc. 78-1 at 15). Neither the MER nor other witness statements indicate bleeding from the mouth
 prior to entry into the infirmary.

                                                      14
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 15 of 31 PAGEID #: 1248




 infirmary. In fact, Plaintiff cites to the video evidence filed by Defendants of the escort as

 proof that he had no visible injuries at that time. Defendants do not dispute that there

 were no cameras inside the infirmary and that no other video exists to prove or disprove

 what occurred.

        Undermining Defendants’ characterization of Plaintiff’s injuries as “minor,” it is

 undisputed that the physician on duty immediately directed Plaintiff to be transported to

 an outside hospital emergency room. That fact constitutes strong circumstantial evidence

 of serious injuries. There are also references to an investigation by the Ohio State

 Highway Patrol in both the UOF documents and in Plaintiff’s testimony. (See Doc. 78-1

 at 76).16 Based on the record as a whole, a reasonable jury could find that Plaintiff

 exhibited far more injuries after his stay in the infirmary than he did prior to his arrival. A

 reasonable jury further could conclude that those injuries were inflicted by the excessive

 use of force in violation of the Eighth Amendment.

                 2. Defendants Felts and Eshem are not Entitled to Qualified Immunity

        In addition to seeking summary judgment based upon their denial of any assault,

 Defendants Felts and Eshem alternatively argue that they are entitled to qualified

 immunity. The undersigned disagrees.

        The purpose of qualified immunity is to provide governmental officials with the

 ability “reasonably to anticipate when their conduct may give rise to liability for damages.”

 See Anderson v. Creighton, 483 U.S. 635, 646 (1987) (internal quotation omitted). A

 governmental official is entitled to immunity if the facts alleged do not make out a violation

 of a constitutional right, or if the alleged constitutional right was not clearly established at


 16
  The record does not include the result of that investigation.

                                                     15
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 16 of 31 PAGEID #: 1249




 the time of the defendant’s alleged misconduct. Pearson v. Callahan, 129 S.Ct. 808

 (2009). Here, any reasonable official would have understood that inflicting the force

 alleged by Plaintiff in the infirmary violated clearly established Eighth Amendment law.

        VI. Plaintiff’s Fourth and Eighth Amendment Claims Against Warden Erdos

        In response to Plaintiff’s original motion for summary judgment, Defendant Erdos

 filed a separate cross-motion for summary judgment, to which Plaintiff filed a response,

 and Defendant Erdos filed a reply. (Docs. 61, 70, 73). Similar to the “final rebuttal”

 memorandum Plaintiff filed after Defendants Eshem, Felts, Fri and McCoy filed their reply

 memorandum, Plaintiff filed a “supplemental memorandum” that is construed as a

 procedurally unauthorized sur-reply. (Doc. 76). However, because the reply filed by

 Defendant Erdos presents an additional Declaration, and in the interests of justice, the

 undersigned will excuse Plaintiff’s procedural error and consider the referenced sur-reply.

        A. The Fourth Amendment Claim

        Plaintiff claims that the strip searches violated the Fourth Amendment, which

 protects individuals from unreasonable search and seizure. In a prison environment,

 one’s right to privacy is greatly diminished because prison officials must be afforded

 discretion on how they ensure the safety of inmates, staff, and the general public.

 Wilkinson v. Austin, 545 U.S. 209, 227 (2005). To satisfy Fourth Amendment concerns,

 searches “must be conducted in a reasonable manner.” Bell v. Wolfish, 441 U.S. 520,

 560 (1979). A search conducted in an abusive fashion “cannot be condoned.” Id.

        Plaintiff argues that the daily searches were abusive because Warden Erdos

 lacked any “legitimate security concerns” and instead ordered the searches as a means

 to “harass, intimidate, and punish” Plaintiff. (Doc. 54 at 4). Plaintiff cites to two cases to



                                              16
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 17 of 31 PAGEID #: 1250




 support his claims. See Jean-Laurent v. Wilkinson, 540 F. Supp.2d 501 (S.D.N.Y. 2008)

 (denying summary judgment on claim that a strip search violated the Fourth Amendment,

 finding issues of fact concerning whether the inmate could have acquired contraband,

 and/or whether the search was designed to harass and intimidate); Scher v. Engelke, 943

 F.2d 921 (8th Cir. 1991) (holding that excessively frequent cell searches conducted

 without a penological purpose, in retaliation for inmate’s blowing the whistle on a corrupt

 guard, violate the Eighth Amendment). The undersigned finds no need to further discuss

 Plaintiff’s two cases in light of controlling Sixth Circuit case law.

         In Stoudemire v. Michigan Dept. of Corrections, 705 F.3d 560 (6th Cir. 2013), the

 Sixth Circuit acknowledged that any type of “strip search” 17 is far more intrusive than a

 mere cell search or other “pat-down” body search.

         “[A] strip search, by its very nature, constitutes an extreme intrusion upon
         personal privacy, as well as an offense to the dignity of the individual.”
         Wood v. Clemons, 89 F.3d 922, 928 (1st Cir.1996). It is a practice that
         “instinctively gives us ... pause,” Bell, 441 U.S. at 558, 99 S.Ct. 1861, since
         “[u]ndergoing such an inspection is undoubtedly humiliating and deeply
         offensive to many....” Florence, 132 S.Ct. at 1524 (Alito, J., concurring).

 Id., 705 F.3d at 572-573.

         The determination of whether intrusive searches are constitutionally reasonable

 “involves balancing the need for the search against the privacy invasion resulting from

 the search.” Williams v. City of Cleveland, 907 F.3d 924, 935 (6th Cir. 2018). Balancing

 those interests, courts have upheld strip searches when they are conducted as part of the


 17
   The term “strip search” is often used as an “umbrella term” that encompasses a variety of behaviors,
 ranging from the conduct described in Stoudemire (stripping to underwear), to a visual inspection of a fully
 naked individual without scrutiny of body cavities, to a visual body-cavity search which may include
 inspection of anal and genital areas. The most invasive type of “strip search” would be a manual body-
 cavity search, involving “some degree of touching or probing of body cavities.” Parkell v. Danberg, 833
 F.3d 313, 327 (3rd Cir. 2016).



                                                     17
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 18 of 31 PAGEID #: 1251




 inmate booking process or after contact visits with someone outside the institution. See,

 e.g., Florence v. Bd. of Chosen Freeholders of County of Burlington, 132 S. Ct. 1510,

 1518-20 (2012); Bell, 441 U.S. at 558. But there is no blanket exception to the need for

 constitutional scrutiny for searches conducted on violent inmates housed in maximum

 security facilities. The Williams case summarized the critical inquiry to be undertaken by

 trial courts:

        This inquiry can be divided into three considerations: (1) the nature of the
        intrusion, considering “the scope, manner, and location of the search”; (2)
        “the need for the search, giving due deference to the correctional officer's
        exercise of her discretionary functions”; and (3) “whether the search was
        reasonably related to legitimate penological interests by weighing the need
        against the invasion.” Stoudemire v. Mich. Dep't of Corr., 705 F.3d 560, 572
        (6th Cir. 2013) (citation omitted). We may also examine “obvious, easy
        alternatives that accommodate the inmate's privacy interests at little cost to
        valid penological objectives.”

 Id., 907 F.3d at 935 (quoting Salem v. Mich. Dept. of Corrections, 643 Fed. Appx. 526,

 530 (6th Cir. 2016) (additional citation omitted); accord, Sumpter v. Wayne Cty, 868 F.3d

 473, 483 (6th Cir. 2017).

                 1. Degree of Invasion of Personal Privacy

        The plaintiff in Stoudemire was a double amputee who was subjected to a strip

 search that required her to strip down to her underwear. Reviewing the scope, manner

 and location of the search, the court affirmed the denial of summary judgment, holding

 that a reasonable jury could find for the plaintiff based upon circumstantial evidence that

 suggested that the search was “‘undertaken to harass or humiliate’ and not for any

 legitimate purpose.” Id., 705 F.3d at 571. Although the search was conducted in a cell,

 the evidence suggested that the defendant was aware that the search could be observed

 by other inmates in an adjacent hallway. The officer refused to answer the inmate’s query



                                             18
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 19 of 31 PAGEID #: 1252




 for the reason for the search other than stating “because I can,” and smirked during the

 search. The Sixth Circuit found that such evidence “may, in context, suggest personal

 animus and implicate the dignitary interest ‘inherent in the privacy component of the

 Fourth Amendment’s proscription against unreasonable searches.’” Id. at 573.

        In an attempt to distinguish Stoudemire, Defendants point out that Plaintiff was

 taken to a private location (the shower) where he could not be observed by other inmates

 during the search. However, Plaintiff did not testify that no one else could observe the

 searches. Instead, he testified that multiple officers (“probably seven COs and a white

 shirt”) arrived to conduct the first 6:30 a.m. search. (Doc. 78-1 at 61, 63). The evidence

 submitted by Defendant Erdos does not deny that multiple officers may have been

 present. A Declaration from Captain Whitman is silent as to the ability of other guards to

 observe, attesting only that the searches were conducted “in the shower room, outside

 the view of other inmates, by a male guard, supervised by a male supervisor.” (Doc. 66-

 2 at ¶9; see also id. at ¶5 (stating that “[r]outinely, the prisoner, a guard, and a supervisor

 are present during a strip-search.”)). Thus, the record creates a reasonable inference that

 on at least one occasion, Plaintiff was observed by more officers than were necessary for

 any penological purpose. But even if a reviewing court were to find no issue of fact

 concerning the extent to which Plaintiff had an audience, Bell and Stoudemire teach that

 courts must consider the totality of circumstances surrounding the scope, manner and

 location of a search.

        Here, the searches at issue were more invasive than the single strip search at

 issue in Stoudemire in which the plaintiff was permitted to retain her underwear. Plaintiff

 Fugate testified to being forced to remove his underwear and spread his buttocks for



                                               19
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 20 of 31 PAGEID #: 1253




 visual inspection three times per day for 30 days - equivalent to a visual body-cavity

 search. Defendant Erdos confirmed that the searches were performed under his express

 directive. (Doc. 78-1 at 66-67). The frequency, number, and type of strip searches -

 involving 90 visual body-cavity inspections within 30 days – gives this Court great pause.

        Plaintiff’s deposition provides evidence of personal animus by Erdos and the

 officers following his orders. Plaintiff testified that he was returned to SOCF from the ER

 visit around 11 p.m. on the evening of January 17 and was immediately put into a

 “slammer cell.” Around 4 a.m. on the morning of January 18, Warden Erdos showed up

 at his cell and told him “you’re not going to fucking OSP…you’re going to stay right here.”

 (Doc. 78-1 at 59-60; see also id., testifying “this just ain’t normal procedure….”). An email

 record dated a few hours later from Whitman to multiple SOCF officials contains a

 particularly emphatic subject line: “Per Warden Erdos Inmate Fugate is to be shookdown

 [sic] at the beginning of every shift!!!” (Doc. 54-1 at 9, emphasis original).

        The officers assigned to perform the searches included the same Defendants

 (Felts and Eshem) who had assaulted him. While housed in J1, Sgt. Felts continually

 threatened Plaintiff that he would beat him up again the next time he returned to the

 infirmary. (Doc. 78-1 at 44). In addition to conducting the strip searches and threatening

 additional physical harm, Lt. Eshem would routinely tear up any written complaints that

 Plaintiff attempted to write and submit. (Doc. 78-1 at 69-70). Plaintiff testified that the

 officers would comment about his prior beating and make other comments suggesting an

 intent to humiliate him during the daily strip searches:

        You’re sitting there naked in front of the same COs that just beat your ass
        and asking you, are you still sore, you know, it’s going to happen again,
        sitting there fucking naked and then having to bend over in front of them
        telling every time you spread your cheeks, and this is happening every shift

                                              20
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 21 of 31 PAGEID #: 1254




        for fucking 90 times.

 (Doc. 78-1 at 77-78).     Plaintiff drew a sharp contrast between the strip searches

 conducted while he was in the slammer cell with other strip searches, which he testified

 may have occurred as part of standard procedure after he was moved to a “damn

 near…normal cell” in J1 and “pretty much left… alone.” (Doc. 78-1 at 76). He expressly

 denied that the 90 strip searches at issue were conducted like any “normal strip search.”

        No, no, not like they was doing, no, laughing about it and making jokes
        about it and making sure that I – spread your cheeks, you do that right, no,
        that’s not good enough you got to make sure you spread them all the way,
        you know, repeatedly. Try that for 90 days or 90 times.

 (Doc. 78-1 at 78).

               2. The Asserted Need for Frequent Visual Body-Cavity Searches

        It is well-established that detecting and deterring contraband within the confines of

 a jail or prison is a legitimate penological objective. Florence, 132 S. Ct. at 1517. And

 courts will afford prison officials a great deal of deference in reviewing the legitimacy of

 stated penological objectives.    Thus, “[a]bsent proof to the contrary, [a court] must

 assume that a search of a prisoner is initiated in an effort to detect and deter contraband.”

 Stoudemire, 705 F.3d at 573. Here, Plaintiff arguably has presented some “proof to the

 contrary” to challenge the usual presumptive deference to the stated penological

 objectives for the post order requiring twice-daily strip searches on the specific inmates

 housed in slammer cells in J1. However, even if Plaintiff had presented no evidence to

 question Defendant’s “post order” to conduct twice-daily strip searches, Stoudemire still

 would require this Court to examine “the need for the particular search at issue.” Id.

 (emphasis original, internal quotation marks and citation omitted).

        Defendant’s cross-motion for summary judgment begins by assuming this Court

                                              21
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 22 of 31 PAGEID #: 1255




 will accept the constitutionality of the post order that required twice-daily searches for any

 occupant of a slammer cell in J1, but not for those in other J1 cells, based upon the

 deference afforded to prison officials. The undersigned refuses to accept this premise on

 the record presented. Defendant cites to no case law that would suggest the presumptive

 constitutionality of a policy requiring such unusually frequent and invasive daily visual

 body-cavity searches.        A court “must not confuse deference with abdication.”

 Stoudemire, 705 F.3d at 572. Under the Fourth Amendment, there must be a valid,

 rational connection that reasonably relates the “post order” to a legitimate penological

 interest.

        Defendant offers no evidence to indicate when the post order was entered. Plaintiff

 testified to his belief that the order was put into practice when Plaintiff was first housed in

 the slammer cell. The only explanation offered by Defendant for the temporary post order

 suggests (without directly stating) that the entry of the order was consistent with increased

 institution-wide security concerns “at that time.” (Doc. 63-4 at ¶4). Defendant Erdos further

 attests that all inhabitants of J1 (not just those in the slammer cells) are considered to

 “have committed the most violent offense[s.]” (Doc. 63-4 at ¶6). Captain Whitman uses

 similar language to imply that the slammer cell occupants are the worst J1 offenders;

 Plaintiff testified that all three inmates housed in those cells had assaulted staff or been

 caught planning to do so.

        Plaintiff testified that the slammer cells are both more secure and more isolated

 than other cells in J1. A reasonable jury could find that a post order requiring only the

 inmates housed in the most secure and isolated cells to be subjected to daily intrusive

 visual body-cavity searches was motivated by a subjective intention to punish the



                                               22
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 23 of 31 PAGEID #: 1256




 selected inmates rather than by penological concerns. See Parkell v. Danberg, 833 F.3d

 313, 327 (3rd Cir. 2016) (holding that Defendants were not entitled to summary judgment

 on Plaintiff’s claim for prospective injunctive relief in the absence of a plausible theory as

 to how inmates in isolation cells, despite being more dangerous, would have thrice-daily

 opportunities to smuggle in contraband).18

         Defendant’s explanation for ordering Plaintiff to be strip searched a third time on

 the night shift also is suspect. Defendant Erdos professes to have been motivated by

 security concerns based upon Plaintiff’s prior assaults, and the warden’s belief that

 Plaintiff attacked Anderson in order to obtain a transfer to OSP. “Because I could not

 transfer him to OSP immediately, …I believed Plaintiff was particularly dangerous and

 could potentially assault another inmate or staff to obtain his goal” of transfer to OSP.

 (Doc. 63-4 at ¶9).19 Of course, dangerousness alone says nothing about the Plaintiff’s

 ability to obtain contraband. Aside from that, the explanation is at odds with the fact that

 the daily searches stopped abruptly after 30 days,20 while Plaintiff remained in the same

 slammer cell for one or two months thereafter before being transferred to a regular cell in

 J1. Plaintiff was not transferred to OSP until nearly five months after his arrival at J1.

         Defendant proffers the additional explanation that he ordered Plaintiff to be singled

 out for a third shift strip search because he “was particularly concerned about Plaintiff


 18
   Defendant cites Parkell in support of his motion, because the Third Circuit upheld the grant of summary
 judgment to the defendants in their individual capacities on plaintiff’s claim for monetary damages under
 both the Fourth and Eighth Amendments. However, the appellate court affirmed solely based upon the
 undisputed record that the named defendants “were not personally involved in creating the conditions.” Id.
 at 323-324. There is no dispute that Warden Erdos was personally involved here. In context, Parkell
 supports Plaintiff’s claims, because the court reversed the grant of summary judgment on a separate Fourth
 Amendment claim for injunctive relief to prevent further unreasonable searches.
 19
   Defendant’s Declaration speaks to being motivated by safety or security concerns but does not deny the
 existence of other motivations.
 20
   Plaintiff’s testimony connects the cessation of harassment with an ongoing investigation by the Ohio State
 Highway Patrol concerning the excessive force incident. (Doc. 78-1 at 76).

                                                     23
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 24 of 31 PAGEID #: 1257




 obtaining a weapon from a porter, at the end of second [shift], after the guards conduct

 their searches.” (Doc. 63-4 at ¶¶10-11). The explanation resonates with the principle that

 in the absence of some opportunity to gain contraband, a policy requiring frequent

 invasive strip searches would not be rationally related to its stated objective. However, a

 genuine issue of material fact remains concerning the extent to which porters had access

 to the slammer cells in J1, as opposed to other areas of J1.21 Plaintiff’s complaint alleges

 that “[t]he only poss[i]ble contact that an inmate can have with another human while in a

 slammer cell is when the guard opens the cuff-port to slide his meals in.” (Doc. 3 at ¶20).

 Plaintiff testified in deposition that access to the slammer cells is highly restricted, that the

 inmates are kept in isolation, and that only staff and not porters are permitted access to

 the slammer cells. (Doc. 78-1 at 77; see also id. at 62 (testimony that no porters can “get

 back there to you”). See also Parkell, 833 F.3d at 328 (“the probability is vanishingly

 small that an inmate locked in a stripped-down isolation cell…, once searched, could then

 obtain contraband during a subsequent eight-hour period involving no human contact.”).

         Plaintiff testified that when he questioned the basis for the searches and how long

 they were to continue, he received no explanation that suggested any penological

 motivation. Instead, one “white shirt” officer complained “you think I want to fucking do

 this shit?” and told Plaintiff that he asked the warden on a daily basis “when is this going

 to stop, you know, and he keeps telling me when he feels like it.” (Doc. 78-1 at 66; see

 also id., at 67 (Plaintiff’s testimony that “the warden told me in his own words” that the

 strip searches would stop “when I feel like it.”)).


 21
   Defendant argues that Plaintiff appears to concede that porters have access to J-1 during second shift,
 (Doc. 73 at 1, citing Doc. 70 at 4). First, the undersigned does not agree that Plaintiff’s response contains
 a clear admission that porters have access to the slammer cells. Second, in his sur-reply, Plaintiff attempts
 to clarify that porters are only allowed in the J-1 area during first shift.

                                                      24
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 25 of 31 PAGEID #: 1258




         Attached to Defendant’s reply is a new Declaration to counter Plaintiff’s testimony

 that it is virtually impossible for an inmate in a slammer cell to obtain contraband.

 Defendant states that during his multi-year tenure at SOCF, on an unspecified date,22

 contraband was found on an inmate located in a slammer cell. (Doc. 75-1 at ¶2). As

 Plaintiff points out, the Declaration appears to refer to a single incident and could refer to

 contraband not relevant to any legitimate security concern that would support the type of

 frequent visual body-cavity searches at issue here, as opposed to less frequent searches

 or less invasive ones. Contraband can include food retained to create fermented alcohol,

 and many other items beyond weapons or drugs. See generally Florence, 130 S. Ct. at

 1519 (stating that contraband can include money, cigarettes, clothing or other everyday

 items).

         The undersigned concludes that Defendant Erdos is not entitled to summary

 judgment. Construing all disputed factual issues in Plaintiff’s favor, the undersigned finds

 that a reasonable jury could find that the warden directed his officers to conduct thrice-

 daily intrusive strip searches with the malevolent intention of punishing Plaintiff for

 assaulting a staff member, and not for any legitimate penological purpose.

         On the other hand, the undersigned also finds no cause to award summary

 judgment to Plaintiff. When the same factual issues are construed in Defendant’s favor,

 a reasonable jury could find that the post order requiring twice-daily strip searches of

 inmates deemed to be particularly dangerous was reasonably related to legitimate

 security interests, if the jury finds it was possible for the inmates in the slammer cells to



 22
  There is no suggestion that the incident occurred close in time to the imposition of the referenced post
 order or to the searches at issue, nor any details concerning the source of the contraband or precisely
 where it was located on the inmate.

                                                    25
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 26 of 31 PAGEID #: 1259




 obtain weapons or other contraband, and that less intrusive searches than the multiple

 daily body-cavity searches that were carried out would not be sufficient to ensure security.

 For the same reasons, a jury could conclude that it was reasonable to single Plaintiff out

 for a third nightly search.

        B. The Eighth Amendment Claim

        To prove his claim under the Eighth Amendment, Plaintiff must show that the strip

 searches amounted to a type of cruel and unusual punishment. Although the Fourth

 Amendment is violated if a plaintiff shows that the search is objectively unreasonable

 (regardless of whether he also proves ill intent), the Eighth Amendment is violated only if

 Plaintiff can demonstrate that the warden acted “with a sufficiently culpable state of mind.”

 Wilson v. Seiter, 501 U.S. 294, 300 (1991).

        The Fourth and Eighth Amendments have different roles to play with respect
        to bodily searches and protect different categories of constitutional rights.
        The Eighth Amendment safeguards prisoners against the use of searches
        that correctional officers subjectively intend as a form of punishment.

 Henry v. Hulett, 969 F.3d 769, 781 (7th Cir. 2020) (en banc) (internal citation omitted).

        Defendant argues that Plaintiff is not entitled to summary judgment because

 “Plaintiff has proffered no evidence that conclusively shows Warden Erdos acted

 maliciously.”   (Doc. 61 at 13).     The undersigned agrees, construing the record in

 Defendant’s favor, that factual disputes remain as to whether Defendant Erdos acted

 maliciously and sadistically in directing that Plaintiff be subjected to thrice-daily searches.

 However, the undersigned does not agree that Defendant is entitled to summary

 judgment.    Viewing the record as a whole, a reasonable jury could conclude that

 Defendant Erdos did act with the requisite intent.




                                               26
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 27 of 31 PAGEID #: 1260




        C. Qualified Immunity

        Defendant Erdos argues that he is entitled to qualified immunity under Sumpter v.

 Wayne County, 868 F.3d 473, but that case is easily distinguished. Sumpter granted

 qualified immunity on a Fourth Amendment claim to a defendant who offered an

 uncontested legitimate penological justification (health and safety concerns) for

 periodically conducting group strip searches when the number of jail inmates waiting to

 be processed made individual searches imprudent. Another distinguishing fact was

 plaintiff’s testimony that the defendant did not intend to humiliate or harass her. Id., 868

 F.3d at 483. The court held that the law was not clearly established that a search

 conducted under such circumstances would violate the Fourth Amendment.                  In so

 holding, the court distinguished Stoudemire and Williams, in part because both were

 decided after the searches at issue in Sumpter, and in part because the existence of any

 valid penological interest was disputed in those cases.

        The facts presented in this case align with those in Stoudemire and not Sumpter.

 In Stoudemire, the court denied qualified immunity because at the time of the 2007

 search, “it was clearly established that suspicionless strip searches were permissible as

 a matter of constitutional law, but only so long as they were reasonable under the

 circumstances and performed pursuant to a legitimate penological justification.” Id., 705

 F.3d at 575. On the record presented and viewing the evidence in the light most favorable

 to Plaintiff, Defendant should have known that conducting thrice-daily strip searches

 devoid of any legitimate penological justification was constitutionally unreasonable.

        Defendant’s qualified immunity arguments focus primarily (if not exclusively) on

 whether Plaintiff’s asserted constitutional right was clearly established under the Fourth



                                             27
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 28 of 31 PAGEID #: 1261




 Amendment.     Assuming that Defendant intended to more clearly assert the same

 argument under the Eighth Amendment, the undersigned rejects it.        At the time of the

 strip searches at issue, it was clearly established that force applied “maliciously and

 sadistically to cause harm” violates the Eighth Amendment. See Wilkins, 559 U.S. at 37

 (quoting Hudson, 503 U.S. at 7). Still, the law concerning recovery for Plaintiff’s alleged

 injury under the Eighth Amendment is less well-established.          Notwithstanding the

 Defendant’s failure to raise this issue, the undersigned will address it as relevant to the

 assertion of qualified immunity.

        Two unpublished Sixth Circuit cases hold that “absent [physical] injury related to

 the strip search, [an inmate’s] Eighth Amendment claim is not cognizable” under a

 provision of the Prison Litigation Reform Act, 42 U.S.C. § 1997e(e).” See Jackson v.

 Herrington, 393 Fed. Appx. 348 (6th Cir. 2010) (per curiam); Adams v. Rockafellow, 66

 Fed. Appx. 584, 586 (6th Cir.2003). The undersigned finds Jackson and Adams to be

 unpersuasive in light of more recent published case law in the Sixth Circuit holding that

 §1997e(e) “does not bar claims for constitutional injury that do not also involve physical

 injury.” King v. Zamiara, 788 F.3d 207, 213 (6th Cir. 2015) (First Amendment claim).

        The Supreme Court also has rejected the notion that some “arbitrary quantity” of

 physical injury is required to state an Eighth Amendment claim.

        When prison officials maliciously and sadistically use force to cause harm,
        contemporary standards of decency always are violated. This is true
        whether     or   not    significant    injury   is   evident.    Otherwise,
        the Eighth Amendment would permit any physical punishment, no matter
        diabolic or inhuman, inflicting less than some arbitrary quantity of injury.
        Such a result would have been as unacceptable to the drafters of
        the Eighth Amendment as it is today.




                                             28
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 29 of 31 PAGEID #: 1262




 Hudson, 503 U.S. at 9; see also id., 503 U.S. at 16 (Blackmun, J., concurring) (“It is not

 hard to imagine inflictions of psychological harm – without corresponding physical harm

 – that might prove to be cruel and unusual punishment.”).

        Plaintiff’s complaint seeks both compensatory and punitive damages. (Doc. 3 at

 11). Even if a reviewing court were to conclude that the law concerning Plaintiff’s claim

 for compensatory damages under the Eighth Amendment is not clearly established,

 Plaintiff’s claim for punitive damages is still cognizable.   Small v. Brock, 963 F.3d 539

 (6th Cir. 2020) (recognizing claims for punitive damages, injunctive and declaratory relief

 under the Eighth Amendment without physical injury and “strong argument” for recovery

 of compensatory damages for the alleged constitutional injury); but see Harden-Bey v.

 Rutter, 524 F.3d 789, 795-96 (6th Cir. 2008) (affirming dismissal of Eighth Amendment

 claim, reasoning that even if the complaint were read to allege emotional injuries, it failed

 to state a claim in the absence of a physical injury under the PLRA).

        III. Conclusion and Recommendation

        For the reasons discussed, IT IS RECOMMENDED THAT:

        1. Plaintiff’s motion for summary judgment (Doc. 54) should be DENIED;

        2. The motion of Defendants Eshem, Felts, Fri and McCoy (Doc. 63) should be

           GRANTED in part and DENIED in part. Consistent with this R&R, judgment

           should be granted in favor of Defendants Fri and McCoy on all claims. In

           addition, judgment should be granted to Defendants on any claim of excessive

           force prior to Plaintiff’s entry into the infirmary. However, summary judgment

           should be denied on Plaintiff’s Eighth Amendment claims against Defendants

           Felts and Eshem for the force allegedly used against Plaintiff in the infirmary.



                                              29
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 30 of 31 PAGEID #: 1263




       3. The motion of Defendant Erdos for summary judgment (Doc. 61) should be

          DENIED;

       4. If this R&R is adopted, the court should entertain a renewed motion seeking

          the appointment of counsel for Plaintiff for purposes of proceeding to trial.



                                                 s/ Stephanie K. Bowman
                                                 Stephanie K. Bowman
                                                 United States Magistrate Judge




                                            30
Case: 1:19-cv-00030-MWM-SKB Doc #: 80 Filed: 01/22/21 Page: 31 of 31 PAGEID #: 1264




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 KARL FUGATE,                                                   Case No. 1:19-cv-30

               Plaintiff,                                       McFarland, J.
                                                                Bowman, M.J.
        v.


 RONALD ERDOS, et al.,

               Defendants.


                                          NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

 objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS

 of the filing date of this R&R. That period may be extended further by the Court on timely

 motion by either side for an extension of time. All objections shall specify the portion(s)

 of the R&R objected to, and shall be accompanied by a memorandum of law in support

 of the objections. A party shall respond to an opponent’s objections within FOURTEEN

 (14) DAYS after being served with a copy of those objections. Failure to make objections

 in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                             31
